This was an action for personal injuries resulting from an automobile collision. There was a verdict and judgment for the plaintiff in the sum of Five Thousand Dollars ($5,000), to which writ of error was prosecuted.
It is first contended that the trial court erred in instructing the jury that the plaintiff may recover from the defendant if the latter was shown to be negligent, without further charging that the negligence of the defendant must have proximately contributed to the plaintiff's injuries.
This Court has repeatedly held that the charges of the court must be considered as a whole and not in fragments. When so considered and found to be free from error, an assignment based on any portion of them must fail. In *Page 609 
the light of this rule, we are not convinced that error was committed in the charge.
The second and only additional assignment is predicated on the alleged excessiveness of the verdict and judgment.
The record discloses that the plaintiff was accomplished in music and journalism, that she performed for her own pleasure and that of her family, that she suffered severe shock from the accident, that her arm was broken and carried in a cast for six or eight weeks, and that it was dressed and bandaged for three or four months, and that her wrist was permanently restricted and impaired.
The question of damages in such cases is one lodged in the sound discretion of the jury within reasonable bounds. In the instant case, the jury heard the evidence, observed the plaintiff and in view of all the facts as recited, we are unable to say that their discretion was unreasonably exercised.
The judgment of the Circuit Court is therefore affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.